CAMPBELL, Judge.
The defendant raises two questions on appeal to this Court:
1. Did the trial court err in failing to quash the warrant on the grounds that it did not allege all the essential elements of the offense for which the defendant was tried and convicted?
2. Did the trial court commit error in admitting a record of the suspension of defendant’s driver’s license where the suspension was imposed without a hearing?
The defendant contends that the warrant on which he was tried was fatally defective because it failed to allege that defendant was driving on a “public” highway.
The warrant alleged that the defendant, “did unlawfully and wilfully operate the above-described motor vehicle on a street or highway” during a period of suspension of his driver’s license.
We do not agree with defendant that the word “public” is essential to a proper allegation of the offense charged. The statute which defendant is charged with violating does not use the term “public” highway, but instead uses the phrase, “the highways of the State.” G.S. 20-28. If we were to accept defendant’s argument, a warrant charging the offense in the words of the statute would be defective, contradicting the generally accepted rule that a warrant drawn in the language of the statute is sufficient when it charges the essentials of the offense in a plain, intelligible and explicit manner. State v. McBane, 276 N.C. 60, 170 S.E. 2d 913 (1969).
The defendant relied on the cases of State v. Cook, 272 N.C. 728, 158 S.E. 2d 820 (1968) ; State v. Blacknell, 270 N.C. 103, 153 S.E. 2d 789 (1967) ; State v. Newborn, 11 N.C. App. 292, 181 S.E. 2d 214 (1971) ; and State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29 (1971). All of these cases are distinguishable. In Cook the warrant contained no allegation that defendant was driving on any street or highway. In Blacknell the warrant *615failed to allege that defendant was driving on a highway while his license was suspended. In Newborn the judge failed to instruct properly on the issue of whether the defendant’s license was suspended. In Harris, a review of the record reveals that the judge failed to charge that an element of the offense was that defendant be driving on a street or highway. None of these cases held that the word “public” was essential to the warrant.
All that is required of a warrant is that it is sufficient in form to express the charge against the defendant in a plain, intelligible and explicit manner and to contain sufficient matter to enable the court to render a judgment and thus bar subsequent prosecution for the same offense. State v. Hammond, 241 N.C. 226, 85 S.E. 2d 133 (1954). We believe that the warrant before us meets these requirements.
A motion in arrest of judgment on the ground of a defective warrant or indictment will not be granted unless it is so defective that judgment cannot be pronounced upon it. State v. Sauls, 190 N.C. 810, 130 S.E. 848 (1925). No such defect appears in this warrant.
The defendant’s second proposition is that the revocation of the defendant’s driver’s license was invalid and therefore the State has failed to prove one of the elements of the offense, i.e., that the defendant’s license was in lawful suspension when the offense occurred.
The defendant contends that the suspension order is void upon its face and may be collaterally attacked. The defendant relies upon Bell v. Burson, 402 U.S. 535, 29 L.Ed. 2d 90, 91 S.Ct. 1586 (1971). The Bell case construed a statute of the State of Georgia and held that the Georgia financial responsibility scheme did not comply with constitutional principles. North Carolina, on the other hand, is a compulsory insurance state, and the financial responsibility scheme in North Carolina is thus different from that of the State of Georgia. The Bell case is further distinguishable for that in North Carolina ample review is provided before a driver’s license suspension becomes effective. G.S. 20-279.2. Carter v. Scheidt, 261 N.C. 702, 136 S.E. 2d 105 (1964) ; Joyner v. Garrett, 279 N.C. 226, 182 S.E. 2d 553 (1971). We are of the opinion that the North Carolina provisions for suspension of an automobile driver’s license fully comply with the constitutional requirements of the Bell case.
*616In addition to the fact that the Bell case is inapplicable the defendant in the instant case has attempted to attack the revocation of the driver’s license collaterally in this proceeding, and this cannot be done. State v. Ball, 255 N.C. 351, 121 S.E. 2d 604 (1961) ; Robinson v. Casualty Co., 260 N.C. 284, 132 S.E. 2d 629 (1963).
The defendant has raised other questions on this appeal which are contingent upon a finding that the suspension of defendant’s driver’s license was invalid. In view of our holding above, these questions need not be discussed.
No error.
Judges Morris and Parker concur.